

115 HR 7104 IH: Justice Against Corruption on K Street Act
U.S. House of Representatives
2018-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7104IN THE HOUSE OF REPRESENTATIVESOctober 30, 2018Mr. Biggs (for himself and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require disclosure by lobbyists of convictions for bribery, extortion, embezzlement, illegal
			 kickbacks, tax evasion, fraud, conflicts of interest, making false
			 statements, perjury, or money laundering.
	
 1.Short titleThis Act may be cited as the Justice Against Corruption on K Street Act or the JACK Act. 2.Disclosure of corrupt malpractice by lobbyists (a)RegistrationSection 4(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(b)) is amended—
 (1)in paragraph (5), by striking and at the end; (2)in paragraph (6), by striking the period at the end and inserting ; and; and
 (3)by inserting after paragraph (6) the following new paragraph:  (7)for any listed lobbyist who was convicted in a Federal or State court of an offense involving bribery, extortion, embezzlement, an illegal kickback, tax evasion, fraud, a conflict of interest, making a false statement, perjury, or money laundering, the date of the conviction and a description of the offense..
 (b)Quarterly reportsSection 5(b) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(b)) is amended— (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (6)for any listed lobbyist who was convicted in a Federal or State court of an offense involving bribery, extortion, embezzlement, an illegal kickback, tax evasion, fraud, a conflict of interest, making a false statement, perjury, or money laundering, the date of the conviction and a description of the offense..
				